SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

344
CA 16-01646
PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND NEMOYER, JJ.


RYAN M. FORRESTEL, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

MARGUERITA M.C. JONKMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MARGUERITA M.C. JONKMAN, DEFENDANT-APPELLANT PRO SE.

JOHN P. PIERI, BUFFALO, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered December 15, 2015. The order denied the cross
motion of defendant seeking, inter alia, an order directing plaintiff
to pay defendant $1,231.52 pursuant to the property settlement
agreement, and reserved decision of plaintiff’s motion seeking, inter
alia, an order directing defendant to pay to plaintiff certain amounts
under the property settlement agreement.

     It is hereby ORDERED that said appeal from the order insofar as
it reserved decision on plaintiff’s motion is unanimously dismissed,
and the order is affirmed without costs.

     Same memorandum as in Forrestel v Jonkman ([appeal No. 1] ___
AD3d ___ [Mar. 24, 2017]).




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court